Case: 12-11775    Date Filed: 03/01/2013   Page: 1 of 3

                                                             [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                                 _____________

                                 No. 12-11775
                             Non-Argument Calendar
                                _____________

                   D. C. Docket No. 3:09-cv-00077-TJC-TEM

GREAT AMERICAN ASSURANCE COMPANY,

                                                          Plaintiff-Appellee,

                                      versus

SHARON K. ELLIOTT,
as Personal Representative of the Estate of Douglas R.
Elliott, deceased,
MARY ANN HOOPER,
                                                         Defendants-Appellants,

WILLIAM ROBERT ELLIOTT,

                                                         Defendant.

                                ______________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                                ______________

                                 (March 1, 2013)
               Case: 12-11775     Date Filed: 03/01/2013    Page: 2 of 3

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      This appeal involves the determination of whether a farm and ranch

insurance policy affords coverage for alleged injuries and damages resulting from

the insured’s murder of appellants’ mother, mutilation and burning of her corpse,

and disposition of her remains. Appellee Great American Assurance Company

(“Great American”) brought a declaratory judgment action seeking a declaration

from the district court that it had no duty to defend or indemnify William Robert

Elliott (“Elliott”) for an underlying lawsuit brought against him by his siblings in

Florida State Court. The jury returned a verdict against Elliott and awarded

damages in excess of $1 million. On appeal, Florida’s District Court of Appeals

ruled Elliott was entitled to a directed verdict on the negligent infliction of

emotional distress claim and vacated the damages awarded as to that count. The

property damage award was $100,000 for both siblings combined. The siblings

each currently hold a final judgment against Elliott in the amount of $284,191.00.

      We review de novo the district court’s interpretation of an insurance policy

because it is a matter of law. Admiral Ins. Co. v. Feit Mgmt. Co., 321 F.3d 1326,

1328 (11th Cir 2003). We also review de novo the district court’s order granting

summary judgment. Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010).

                                           2
              Case: 12-11775    Date Filed: 03/01/2013   Page: 3 of 3

      After reviewing the record, and reading the parties’ briefs, we affirm the

district court’s grant of summary judgment in favor of Great American based upon

its well-reasoned order filed on March 6, 2012.

      AFFIRMED.




                                         3